          Case 4:19-cv-00157-RM Document 1 Filed 03/22/19 Page 1 of 6




 1   Bernard R. Mazaheri
 2   Mazaheri & Mazaheri
     325 Shelby Street
 3   Frankfort, Kentucky 40601
 4   Email - bernie@thelaborfirm.com
 5   Tel - 602-529-4935

 6
     Attorney for Plaintiff Buckley
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9
                             FOR THE DISTRICT OF ARIZONA
10
11   Catherine A. Buckley,                       No.
12
             Plaintiff,
13
14   v.
15
     CNO Financial Group, Inc.                   COMPLAINT
16   d/b/a Bankers Life and Casualty
17
18           Defendant.

19
20
21                             Dated this 22nd day of March, 2019

22
23                                               /s/ Bernard R. Mazaheri
24                                               Bernard R. Mazaheri
                                                 Attorney for Plaintiff Buckley
25
26
27
28
        Case 4:19-cv-00157-RM Document 1 Filed 03/22/19 Page 2 of 6




 1
            1.    The Plaintiff, Catherine A. Buckley, sues the Defendant, CNO
 2
 3   Financial Group, Inc. doing business as Bankers Life and Casualty Company, for
 4
 5   sexual harassment in violation of Title VII.

 6          2.    Plaintiff, a female, worked for Defendant from on or about
 7
 8   December 2015 through on or about February 2018 in Tucson, Arizona.

 9
            3.    Plaintiff received her W2 from Bankers Life and Casualty.
10
11          4.    Defendant is a Delaware Company.

12
            5.    Defendant trades on the New York Stock Exchange under the ticker
13
14   CNO.
15
            6.    Defendant conducts business under Bankers Life, Colonial Penn and
16
17   Washington Mutual.
18
            7.    Defendant has a market capitalization of $2.9 billion.
19
20          8.    Defendant is headquartered in Carmel, Indiana.
21
            9.    Defendant employs approximately 3,200 employees.
22
23          10.   Defendants conducts business in Pima County, Arizona, among
24
     other places.
25
26          11.   The Honorable Court has original jurisdiction pursuant to 28 U.S.C.
27
     § 1331 and Title VII.
28



                                              2
        Case 4:19-cv-00157-RM Document 1 Filed 03/22/19 Page 3 of 6




 1          12.    Venue is appropriate in Tucson, because Plaintiff worked for
 2
     Defendant in the city.
 3
 4          13.    Defendant employs over 15 employees. See
 5
     http://www.cnoinc.com/about-cno/at-a-glance/.
 6
 7          14.    Defendant is engaged in interstate commerce.
 8
            15.    Plaintiff filed a charge of discrimination with the Arizona Attorney
 9
10   General’s Office and the Equal Employment Opportunity Commission.
11
            16.    The above charge of discrimination was filed within 180 days of
12
13   when Plaintiff was last subjected to sexual harassment.
14
            17.    Plaintiff received a right to sue letter.
15
16          18.    This complaint is being filed within 90 days of Plaintiff’s receipt of a
17
     right to sue letter.
18
19          19.    In the Tucson office Defendant employed a manager.
20
21          20.    The manager, a male, in the Tucson office had the authority to hire,

22   fire and discipline Plaintiff.
23
24          21.    From on or about January 2017 through on or about February 2018

25
     Plaintiff was harassed by her manager.
26
27          22.    Defendant’s manager regularly made sexual and sexist comments.

28



                                                 3
        Case 4:19-cv-00157-RM Document 1 Filed 03/22/19 Page 4 of 6




 1          23.     The derogatory and perverse language by the manager was openly
 2
     made on practically every day he worked up until the time of Plaintiff’s
 3
 4   termination.
 5
            24.     Defendant’s manager directed prurient comments directly at
 6
 7   Plaintiff.
 8
            25.     Plaintiff was subjected to comments by her manager that reflected
 9
10   poorly on her.
11
            26.     For instance, the manager explicitly stated “We know you’re
12
13   spending time under [a male’s] desk” to Plaintiff.
14
            27.     The comment suggested that Plaintiff was performing sexual favors
15
16   for another employee of Defendant.
17
            28.     Defendant’s manager, also, told Plaintiff that she looked rough, that
18
19   she looked like she had sex, that she was not worthy of sex.
20
21          29.     Defendant’s manager did not hide his sexual appetite.

22          30.     The manager would look at women, lick his lips and blurt out “I
23
24   want some of that.”

25
            31.     The same manager would, also, say that “I need stripper dust all
26
27   over me.”

28



                                                4
       Case 4:19-cv-00157-RM Document 1 Filed 03/22/19 Page 5 of 6




 1         32.   Daily prurient acts and comments by Plaintiff’s manager offended
 2
     her and changed the terms and conditions of her employment.
 3
 4         33.   Plaintiff was offended by Defendant’s sexually charged and rude
 5
     comments directed at her specifically and women generally.
 6
 7         34.   Plaintiff was not the only women that was upset at this manager.
 8
           35.   Other women were also adversely impacted by Defendant’s
 9
10   manager.
11
           36.   The employees for Defendant believed that the manager was brazen
12
13   about his sexual appetite and disregard of women due to being a high producer
14
     for Defendant.
15
16         37.   Defendant takes great pride about being a publicly traded company
17
     without thousands of workers and billions of dollars in market share.
18
19         38.   This manager brought in significant accounts and fees, so Defendant
20
21   permitted him to act in violation of its own employee handbook regarding

22   harassment and equal employment.
23
24         39.   The terms and conditions of Plaintiff’s employment were changed as

25
     a result of the sexual harassment.
26
27         40.   Plaintiff lost sleep because of the harassment she suffered.

28



                                             5
       Case 4:19-cv-00157-RM Document 1 Filed 03/22/19 Page 6 of 6




 1         41.   Plaintiff was in physical pain as a result of Defendant’s actions.
 2
           42.   Plaintiff continued to work for Defendant for more than a year
 3
 4   because she had limited economic opportunities.
 5
           43.   Plaintiff felt ashamed, hurt and without power.
 6
 7         44.   Defendant permitted Plaintiff’s manager to openly speak about sex
 8
     and degrade women.
 9
10         45.   Defendant has a pattern and practice of permitting sexual
11
     harassment to occur.
12
13         46.   Defendant permitted at least one of its managers to engage in
14
     prurient conduct at their place of employment with subservient employees.
15
16         47.   Defendant has acted in reckless disregard of Title VII.
17
           Wherefore, Plaintiff demands trial by jury, compensatory damages for
18
19   pain and suffering, punitive damages, attorneys’ fees and costs.
20
21         Respectfully submitted this 22nd day of March 2019,

22                                               /s/ Bernard R. Mazaheri ______
23                                               Bernard R. Mazaheri
24                                               Mazaheri & Mazaheri
                                                 325 Shelby Street
25
                                                 Frankfort, Kentucky 40601
26                                               Email - bernie@thelaborfirm.com
27                                               Tel - 602-529-4935
                                                 Attorney for Plaintiff Buckley
28



                                             6
